DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thornburg (2015/0250466; cited by Applicant).
Regarding claim 24, Thornburg discloses a retractor 10 (refer to Fig. 2) comprising: 
a first blade 12;
a first rotation mechanism 20 configured to rotate the first blade about a first axis (paras. 0020 and 0021); 
a second blade 14;

a first pivot mechanism 42 configured to pivot the first blade about a fourth axis (para. 0024), wherein the fourth axis is skewed to the first axis (Fig. 2);
a second pivot mechanism 44 configured to pivot the second blade about a fifth axis (Fig. 2), wherein the fifth axis is skewed to the second axis (Fig. 2), and
wherein the first blade 12 and the second blade 14 are substantially parallel in a closed position with the first blade in front of the second blade (Fig. 2). Note that the blades are generally in front of each other and are overlapping at least at their flat edges (id.). In addition, it is noted that what is considered to be the front has not been defined with respect to any absolute point of reference.
	Regarding claim 25, the first blade comprises a first rail (e.g., the attachment portion entering opening 22; para. 0016 and Fig. 2), wherein the first blade is configured to slide relative to the second blade without interference of the first rail (e.g., when sliding the first rail into or out of the attachment opening of the retractor arm).
	Regarding claim 26, the first blade 12 comprises a first rail (e.g., the attachment portion entering opening 22; para. 0016 and Fig. 2) and wherein the second blade comprises a second rail (e.g., the attachment portion entering opening 26; para. 0016 and Fig. 2), wherein the first blade 12 is configured to slide relative to the second blade 14 without interference of the first rail and the second rail (e.g., when sliding the first rail into or out of the attachment opening of the retractor arm).
	Regarding claim 27, the retractor further comprises a third blade 16 (Fig. 2).

	Regarding claim 29, a third pivot mechanism 30 allows the third blade to pivot (Fig. 2; para. 0016).
	Regarding claim 30, Thornburg teaches a method of using a retractor, comprising:
making an incision in a tissue of a body (e.g., para. 0002);
providing a retractor 10 (Fig. 2), wherein the retractor comprises a first blade 12 and a second blade 14, wherein the first blade and the second blade are substantially parallel and overlapping (generally in front of and against each other as well as directly touching and over each other at the flat edges) in a closed position (Fig. 2);
	actuating the retractor to move the one or more of the first blade and the second blade, wherein actuating the retractor comprises moving the first blade, moving the second blade, or moving both the first blade and second blade (paras. 0020 and 0021; Fig. 2).
	Regarding claim 31, moving the first blade 12 comprises rotating the first blade by actuating the handle 20 (id.),
Regarding claim 32, moving the second blade 14 comprises rotating the second blade by actuating the handle 24 (id.).
	Regarding claim 33, moving the first blade 12 comprises pivoting the first blade with knob 42 (para. 0024).
Regarding claim 34, moving the second blade 14 comprises pivoting the second blade with knob 44 (para. 0024).
Regarding claim 35, moving both the first blade 12 and the second blade 14 comprises translating the first blade and the second blade (e.g. relative to the third blade 16; i.e., as third blade 16 is translated relative to the first blade 12 and second blade 14, the first and second blades are likewise translated relative to the third blade).
	Regarding claim 36, moving both the first blade 12 and the second blade 14 comprises linearly translating the first blade and the second blade (e.g., relative to the third blade; see also supra at claim 35).
	Regarding claim 37, a third blade 16 is disclosed (Figs. 2 and 3A), and the first blade 12, the second blade 14, and the third blade 16 are substantially parallel and overlapping (generally in front of and against each other as well as directly touching and over each other at the flat edges) in the closed position (Fig. 2).

Allowable Subject Matter
Claims 18-23 are allowable over the prior art of record.

Response to Arguments
Applicant's remarks filed 09 February 2021 have been fully considered but arguments on the merits have not been presented with regard to the newly amended claims. The claims stand rejected over Thornburg as set forth above.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID C COMSTOCK/
Examiner, Art Unit 3773

/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773